

116 S2825 IS: Veteran Employment and Child Care Access Act of 2019
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2825IN THE SENATE OF THE UNITED STATESNovember 7, 2019Ms. Duckworth introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide
			 child care assistance to veterans receiving certain training or vocational
			 rehabilitation, and for other purposes.
	
 1.Short titleThis Act may be cited as the Veteran Employment and Child Care Access Act of 2019. 2.Child care assistance for veterans receiving certain training or vocational rehabilitation (a)In generalChapter 31 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3123.Child care assistance for veterans receiving training or vocational rehabilitation
 (a)In general(1)Except as provided in paragraph (2), the Secretary shall provide child care assistance to an eligible veteran for any period that the veteran—
 (A)receives any training or vocational rehabilitation under this chapter, chapter 41, or section 1718, 2021, or 2021A of this title; and
 (B)is required to travel to and return from a facility for the receipt of such training or vocational rehabilitation.
 (2)(A)Except as provided in subparagraph (B), the Secretary may only provide child care assistance under paragraph (1)—
 (i)once for a child; and (ii)for a period shorter than six months.
 (B)The Secretary may waive the limitations of subparagraph (A) as the Secretary considers appropriate. (b)Eligible veteransFor purposes of this section, an eligible veteran is any veteran—
 (1)who— (A)is the primary caretaker of a child or children; and
 (B)is— (i)receiving training or vocational rehabilitation described in subsection (a)(1) on a full-time basis; or
 (ii)in need of such training or vocational rehabilitation on a full-time basis, and but for lack of child care services, would receive such training or vocational rehabilitation on a full-time basis; and
 (2)whose family's adjusted gross income does not exceed 85 percent of the median adjusted gross income of the State in which the veteran resides.
 (c)Child care assistance(1)Child care assistance provided under this section may include any of the following: (A)A stipend for the payment of child care offered by a licensed child care center (either directly or through a voucher program).
 (B)Direct provision of child care at an on-site facility of the Department or the Department of Labor. (C)A collaboration with a facility or program of another Federal department or agency.
 (D)Such other form of assistance as the Secretary considers appropriate. (2)In the case that child care assistance under this section is provided as a stipend under paragraph (1)(A), such stipend—
 (A)shall cover the full cost of such child care and associated fees, including application fees and full day, full week, and full month requirements of the child care provider; and
 (B)such stipend shall be paid to the eligible veteran. (d)CoordinationWhenever practicable, the Secretary shall coordinate with the heads of other Federal agencies and with States and local entities in carrying out this section to ensure accessibility and continuity of care.
 (e)Rule of constructionNothing in this section shall be construed to require any provider of child care to change the provider's standard eligibility requirements or practices.
 (f)DefinitionsIn this section: (1)Notwithstanding section 101 of this title, the term child means—
 (A)a person— (i)who is under the age of 13 years; or
 (ii)(I)who is under the age of 18 years; (II)who is 13 years of age or older; and
 (III)who is physically or mentally incapable of caring for themselves; or (B)such other person as the Secretary considers appropriate.
 (2)The term licensed child care center means a center-based child care provider, a family child care provider, or another provider of child care services for compensation on a regular basis, that is licensed, regulated, or registered under Federal or State law.
 (3)The term primary caretaker, with respect to a child, means— (A)the parent of the child; or
 (B)such other individual as the Secretary considers appropriate.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 3122 the following new item:
				3123. Child care assistance for veterans receiving training or vocational rehabilitation..